DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Currently claims 1-9, 11-17, and 20-22 are pending and claims 10 and 18-19 are cancelled. 

Continued Examination Under 37 CFR 1.113
In view of the appeal brief filed on 01/11/2021, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
                                                                                                                                                                                                     Claim Rejections - 35 USC § 112

Claims 8 and 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
like" in claim 8 is a relative term which renders the claim indefinite.  The term "like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “S-like” has been rendered indefinite by use of the term “like,” it is unclear to what extent the shape of the retention bodies collectively form and be considered “S-like” and what would not be considered “S-like.” 
The term "like" in claim 14 is a relative term which renders the claim indefinite.  The term "like" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “ellipse-like” has been rendered indefinite by use of the term “like,” it is unclear to what extent the shape of the button heads profile can and cannot be and still be “ellipse-like” in shape.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 20-22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morrison (U.S. 3,401,842).
With respect to claims 15 and 17, Morrison discloses a spray gun reservoir connector system adapter/ a spray gun reservoir component (figure 1) comprising a first connector format (figure 1, #19/20/21) comprising a plurality of retention structures (figure 1, #19/20/21) projecting from a base (figure 1, the base of #22) to define a plurality of slots (figure 1, slots formed by #21/22 where #16 is 
With respect to claim 16 and 20, Morrison discloses a spray gun reservoir connector system adapter/a spray gun reservoir component comprising a second connector format (figure 1 and 3, #15 being used with #13/32/36/35) comprising a plurality of lock structures (figure 1 and 3, #15/16) each including a stem (figure 3, the stem of #15) and a button head (figure 3, the button on the end of #14 adjacent #32) configured to selectively interface with a slot (figure 1, the slot of #20/21) of a retention structure (figure 1, #20) on a compatible first connector format (the upper element of figure 1 having 20/21), the button head projecting radially outward from the stem in all directions (figure 3 showing the button head being projected radially outward from the stem), wherein the lock structures are collectively arranged in a circular pattern and are circumferentially spaced from one another (figure 2, the lock structures being on opposite sides of the device about its circumference).
With respect to claim 21, Morrison discloses the component is a lid (figure 2, #35 being a lid)
With respect to claim 22, Morrison discloses the component is a pot (figures 1 and 2, #13).

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shultz (U.S. 2013/0105598).
With respect to claims 15 and 17 Shultz discloses a  spray gun reservoir connector system adapter/ a spray gun reservoir component (figure 3a) comprising a first connector format (figure 3a, #16 having #58) comprising a plurality of retention structures (figure 3a, the walls of #66)  projecting from a base (figure 3a, the base of which #58 projects and defines the plurality of #66) to define a plurality of .

Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Holland (U.S. 5,826,795).
With respect to claims 15 and 17 Holland discloses a  spray gun reservoir connector system adapter/ a spray gun reservoir component (figure 1) comprising a first connector format (figure 1, #38/37/32) comprising a plurality of retention structures (figure 1, the two halves of #37)  projecting from a base (#32) to define a plurality of slots (#38), the retention structures each including a retention body defining a foot segment (figure 1, the end of #37 extending over the bottom portion of #38) and a leg segment (figure 1, the part of #37 adjacent the noted foot segment, as there are two legs with two feet that form the two slots #38), wherein the retention structures are collectively arranged in a circular pattern and are circumferentially spaced from one another (see figure 1).

Claim(s) 16 and 20 and 22 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cunningham (U.S. 2,051,518).
With respect to claim 16 and 20 Cunningham discloses a spray gun reservoir connector system adapter/ a spray gun reservoir component (figures 1-6) comprising a second connector format (figure 3, #9 having #16) comprising a plurality of lock structures each including a stem and a button head (figure 3, the locking structure #16 having a stem which is inserted into #9 and a button #16) configured to selectively interface with a slot (figure 1, the slot in which #16 is inserted into) of a retention structure 
With respect to claim 22, Cunningham discloses the component is a pot, figures 1 and 3, #0 being the upper element of #7, understood as a pot)

Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hannah (U.S. 2015/0108135).
With respect to claims 16 and 20 Hannah discloses a spray gun reservoir connector system adapter/ a spray gun reservoir component (figures 1-3) comprising a second connector format (figure 3) comprising a plurality of lock structures (figure 3, #106) each including a stem (figure 3, the stem of #106) and a button head (figure 3, the head of #106) configured to selectively interface with a slot (figure 2, #210) of a retention structure (figure 2) on a compatible first connector format (figure 2), the button head projecting radially outward from the stem in all directions (figure 3, the upper part of #106 projecting radially outward of the lower part in all directions), wherein the lock structures are collectively arranged in a circular pattern and are circumferentially spaced from one another (figure 3, there all of the #106 are spaced about in a circular pattern about the circumference of #102).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz (U.S. 20130105598) in view of Zushi (U.S. 5,427,406).
With respect to claim 1, Shultz discloses a spray gun reservoir connector system (figure and 3a) comprising:
a reservoir including a lid (figure 3a, the lid #44);
a spray gun inlet (figure 2a, the inlet which includes #68);
a first connector format (the format including 58 and 66) provided with one of the lid and the spray gun inlet (figure 3a, being that of the lid), the first connector format including a plurality of retention structures (figure 3a, see below annotated figure) projecting from a base (the upper part of the lid from which #58 extends) to define a plurality of slots (figure 3a, #66), the retention structures each including a retention body defining a foot segment and a leg segment (see below annotated figure), wherein the retention structures are collectively arranged in a circular pattern and are circumferentially spaced from one another (see figure 3a); and
a second connector format (figure 2a) provided with the other of the lid and the spray gun inlet (spray gun inlet), the second connector format including a plurality of lock structures (figure 2a, #68) configured to selectively interface with the slot of a respective one of the retention structures (figure 2a), wherein the lock structures are collectively arranged in a circular pattern and are circumferentially spaced from one another (figure 2a, as #68 are collectively arranged in a circular pattern and circumferentially spaced about the element of #18 from which they extend);
wherein the connector formats are configured to provide engagement between the lock structures and corresponding ones of the retention structures upon rotation of the spray gun 

    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale

However, Shultz fails to disclose the lock structures each including a stem and a button head.
Zushi, figure 1, discloses “Beveled surfaces 58c are formed along both sides of each arcuate slit 58 to fit to the tapered portion 60b. Each beveled surface 58c has a width which gradually becomes smaller from the inlet portion 58a to the end portion 58b, so that as the pin 60 is moved toward the closed end 58b of the slit 58, the tapered surface of the tapered portion 60b engages the beveled surfaces 58c more tightly.  When the pin 60 has been moved into the end portion 58b of the slit 58, the tapered surface of its head 60b engages the edge of the end portion 58b tightly to whereby fixing the flange 56 tightly against the retainer 50. Thus, the inflator 54 is attached to the retainer 50 firmly so as not to move at all relative to the retainer 50.” Column 2 rows 48-61.
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the pin and slot structure of Shultz to that of the pin and tapered porting of the pin of Zushi 
With respect to claim 2, Shultz as modified further discloses wherein the first connector format is provided with the lid and the second connector format is provided with the spray gun inlet (figure 2a).
With respect to claim 3, Shultz as modified further discloses  the lid further includes a liquid outlet (the center aperture of the lid having fluid flow therethrough), and further wherein the retention structures are arranged about, and radially spaced from, the liquid outlet (see figure 3a, as the retention structure are spaced radially about the inlet adjacent there to).
With respect to claim 4, Shultz as modified further discloses the first and second connector format but fails to disclose the second connector format is provided with the lid and the first connector format is provided with the spray gun inlet.
It would have been obvious to one having ordinary skill in the art before the effective filing date that the location of the two connectors could be switched, such that the first connected is provided with the lid and the second connected is provided with the spray gun inlet, since it has been held that rearranging parts of an invention involves only routine skill in the art. Please note that applicant has failed to disclose any criticality for the location of the two connectors, but rather that they be on one of the two components claimed and engage each other to lock. 

With respect to claim 9, Shultz discloses the spray gun inlet is integral with a spray gun (figure 1 and 2a).
With respect to claim 11, Shultz as modified further discloses the retention structures further include a groove (Zushi discloses the groove as #58c) along the corresponding retention body configured to engage a lip of a corresponding one of the button heads (Zushi, the lip 60b).
With respect to claim 12, Shultz as modified discloses wherein the button head defines an engagement surface (sushi the bottom surface of the lip of #60b which engages the groove #58c) configured to slidably abut a bearing surface formed along a corresponding one of the grooves (the surface of Zushi's groove #58c which engages #60b of the noted button head).
With respect to claim 13, Shultz as modified discloses the engagement surface is configured to provide a wedged interface with the bearing surface (Zushi discloses such engagement surface configured to provide a wedged interface, as #60b moves within #58c and the area of 58c decreases to allow for the effective tight fixation between the two elements).
With respect to claim 14, Shultz discloses a profile of the button head defines an ellipse-like shape (figure 1 of Zushi discloses a circular shape of the button head, a circle being understood as “ellipse-like” in shape).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shultz in view of Zushi as applied to claim 1 above, and further in view of Burns (U.S. 2012/0006913).

Burns discloses, figure 1, an inlet fitting #25 which is separate from the spray gun #12 and is attached there to, paragraph 0019.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an adapter that is adapted to connect to the spray gun as disclosed by Burns into the system of Shultz as modified, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 (V-C). Please note that in the instant application applicant has not disclosed criticality for the claimed limitations. Furthermore, by incorporating the spray gun adapted being disconnect able from the gun allows the user to have more access to the interior of the device for cleaning purposes and allowing for different adapters to be inserted that would allow different attachments increasing the versatility of the spray gun.  
With respect to claim 7, Shultz as modified discloses the adaptor further includes a tubular member (Burns, figures 1 and 2 disclose the inlet fitting being tubular as it matches with the tubular section of #40) and a connector feature configured for connection to a spray gun inlet port (Burns, figure 2, discloses the inlet fitting #25 inserted into the spray gun #22, where #25 is inserted is understood as a spray gun inlet port).
With respect to claim 8, Shultz as modified discloses the first connection format is provided with the adaptor (as the noted connected is on the adapter integrally in Shultz), and further wherein the retention bodies collectively form an S-like shape (as seen in the above annotated figure, the various retention structure together can be understood as forming an “s-like” shape as the top portion of one of the retention body correlates to the top of an S and as it wraps about the circumference comes to a 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 01/11/2021, with respect to the previously rejected claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Tuesday, April 20, 2021